COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                              §
                                                              No. 08-15-00347-CR
 EX PARTE: CESAR CORDERO                      §
                                                                  Appeal from
                                              §
                                                              120th District Court
                                              §
                                                            of El Paso County, Texas
                                              §
                                                          (TC # 20110D05095-120-01)
                                              §

                                MEMORANDUM OPINION

       Pending before the Court is the State’s motion to dismiss its appeal. Under Rule 42.2(a),

an appellate court is authorized to dismiss an appeal upon the appellant’s motion.          See

TEX.R.APP.P. 42.2(a). We grant the motion and dismiss the appeal.


August 17, 2016
                                    ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.

(Do Not Publish)